Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00525-CV

                       Joe GREINER and Greiner & Associates, PLLC,
                                      Appellants

                                              v.

                                     Calvin WOMACK,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-07288
                     Honorable Cynthia Marie Chapa, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We ORDER that appellee recover the costs of his appeal from appellants.

       SIGNED October 23, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice